UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:-001-33810 AMERICAN PUBLIC EDUCATION, INC. (Exact name of registrant as specified in its charter) Delaware 01-0724376 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 111 West Congress Street Charles Town, West Virginia25414 (Address, including zip code, of principal executive offices) (304)724-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The total number of shares of common stock outstanding as of November 14, 2007, was 17,676,113. AMERICAN PUBLIC EDUCATION, INC. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1.Financial Statements 3 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3.Quantitative and Qualitative Disclosures About Market Risk 16 Item4.Controls and Procedures 16 PART II – OTHER INFORMATION Item1.Legal Proceedings 17 Item1A.Risk Factors 17 Item2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item3.Defaults Upon Senior Securities 17 Item4.Submission of Matters to a Vote of Security Holders 17 Item5.Other Information 18 Item6.Exhibits 18 SIGNATURES 19 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements AMERICAN PUBLIC EDUCATION, INC. Consolidated Balance Sheets (In thousands) As of September 30, As of December 31, 2007 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 20,261 $ 11,678 Accounts receivable, net of allowance of $529 at 2007 and $263 at 2006 3,941 5,448 Income tax receivable 1,012 679 Prepaid expenses 1,106 856 Deferred income taxes 406 299 Current assets of discontinued operations - 33 Total current assets 26,726 18,993 Property and equipment, net 10,845 9,363 Other assets 1,648 386 Noncurrent assets of discontinued operations - 8 Total assets $ 39,219 $ 28,750 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,965 $ 1,502 Accrued liabilities 4,088 3,157 Deferred revenue and student deposits 6,838 3,852 Current portion of long term debt - 29 Current liabilites of discontinued operations - 8 Total current liabilities 12,891 8,548 Deferred income taxes 2,136 1,437 Long term debt - 1,944 Total liabilities 15,027 11,929 Stockholders’ equity: Class A, $.01 par value; Authorized shares - 9,412; Issued and outstanding shares - 9,256 in 2007 and 2006 93 93 Common stock, $.01 par value; Authorized shares - 50,000; Outstanding shares - 2,873 and 2,542 in 2007 and 2006 29 25 Additional paid-in capital 27,952 26,378 Accumulated deficit (3,882 ) (9,675 ) Total stockholders’ equity: 24,192 16,821 Total liabilities and stockholders' equity $ 39,219 $ 28,750 See accompanying notes to consolidated financial statements. 3 AMERICAN PUBLIC EDUCATION, INC. Consolidated Statements of Income (In thousands, except share and per share data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) Revenues $ 17,612 $ 10,188 $ 47,873 $ 27,149 Costs and expenses: Instructional costs and services 7,708 4,635 20,697 12,558 Selling and promotional 1,946 1,158 4,834 3,533 General and administrative 3,695 2,436 10,769 6,461 Depreciation and amortization 685 451 2,007 1,244 Total costs and expenses 14,034 8,680 38,307 23,796 Income from continuing operations before interest income and income taxes 3,578 1,508 9,566 3,353 Interest income, net 257 85 595 211 Income from continuing operations before income taxes 3,835 1,593 10,161 3,564 Income tax expense 1,613 210 4,368 1,153 Income from continuing operations 2,222 1,383 5,793 2,411 Loss from discontinued operations, net of income tax benefit of $228 and $302 for the three and nine months ended September 30, 2006, respectively - (538 ) - (633 ) Net income $ 2,222 $ 845 $ 5,793 $ 1,778 ` Income from continuing operations per common share: Basic $ 0.18 $ 0.12 $ 0.48 $ 0.21 Diluted $ 0.18 $ 0.11 $ 0.46 $ 0.20 Net Income per common share: Basic $ 0.18 $ 0.07 $ 0.48 $ 0.15 Diluted $ 0.18 $ 0.07 $ 0.46 $ 0.15 Weighted average number of common shares: Basic 12,107,018 11,765,600 11,990,375 11,723,458 Diluted 12,640,799 12,175,384 12,530,269 12,159,350 See accompanying notes to consolidated financial statements. 4 AMERICAN PUBLIC EDUCATION, INC. Consolidated Statements of Cash Flows (In thousands) Nine Months Ended September 30, 2007 2006 (Unaudited) Operating activities Net income $ 5,793 $ 1,778 Add: (loss) from discontinued operations, net - (633 ) Income from continuing operations, net 5,793 2,411 Adjustments to reconcile net income to net cash provided by operating activities Provision for bad debts/(decrease) in allowance for doubtful accounts 266 (439 ) Depreciation and amortization 2,007 1,244 Stock-based compensation 754 239 Excess tax benefit from stock based compensation 17 - Deferred income taxes 592 (53 ) Changes in operating assets and liabilities: Accounts receivable 1,241 512 Prepaid expenses and other assets (250 ) (370 ) Income tax receivable (333 ) (214 ) Accounts payable and accrued liabilities 1,394 555 Income tax payable - 1,073 Deferred revenue and student deposits 2,986 945 Net cash provided by operating activities from continuing operations 14,467 5,903 Net cash provided by operating activities from discontinued operations 33 40 Net cash provided by operating activities 14,500 5,943 Investing activities Capital expenditures (3,489 ) (3,574 ) Capitalized program development costs and other assets (218 ) (190 ) Net cash used in investing activities from continuing operations (3,707 ) (3,764 ) Cash used in investing activities from discontinued operations - (116 ) Net cash used in investing activities (3,707 ) (3,880 ) Financing activities Borrowing on long term debt - 1,980 Payments on long-term debt (1,973 ) - Common stock issuance costs in anticipation of initial public offering (1,044 ) - Cash paid for repurchase of common stock (55 ) - Cash received from issuance of common stock, net of issuance costs - 168 Proceeds from exercise of stock options 862 - Net cash (used in)/provided by financing activities (2,210 ) 2,148 Net increasein cash and cash equivalents 8,583 4,211 Cash and cash equivalents at beginning of period 11,678 5,511 Cash and cash equivalents at end of period $ 20,261 $ 9,722 Supplemental disclosure of cash flow information Interest paid $ 56 $ 15 Income taxes paid $ 4,092 $ 445 See accompanying notes to consolidated financial statements. 5 AMERICAN PUBLIC EDUCATION, INC. Notes to Consolidated Financial Statements (In thousands, except per share and share data) 1. Nature of the Business American Public Education, Inc. (“APEI”) together with its subsidiaries (the “Company”) is a provider of exclusively online postsecondary education directed at the needs of the military and public service communities that operates in one reportable segment. APEI has five subsidiaries, including the American Public University System, Inc. (the “University System”), a West Virginia corporation, which operates through two universities, AmericanMilitaryUniversity and AmericanPublicUniversity. The Company was incorporated in Delaware in May 2002 in anticipation of the reorganization of American Military University, Inc., a Commonwealth of Virginia corporation that was founded in 1991 and began offering graduate courses in January 1993. Following initial national accreditation by the Accrediting Commission of the Distance Education and Training Council (“DETC”), in 1995, American Military University, Inc. began offering undergraduate programs primarily directed to members of the armed forces. Over time, American Military University, Inc. diversified its educational offerings into the liberal arts in response to demand by military students for post-military career preparation. With its expanded program offerings, American Military University, Inc. extended its outreach to the greater public service community, primarily police, fire, emergency management personnel and national security professionals. Effective July29, 2002, American Military University, Inc. reorganized into a holding company structure, with all of the shares of capital stock of American Military University, Inc. being converted into equivalent shares of capital stock of the Company and the operations of American Military University, Inc. becoming operations of the University System. Because this transaction was consummated among entities under common control, it was recorded in a manner similar to that in pooling-of-interest accounting, which is often referred to as a reorganization. The University System is subject to extensive regulation by (1)state regulatory bodies, (2)accrediting agencies recognized by the U.S.Secretary of Education and (3)the federal government through the U.S.Department of Education and under the Higher Education Act of 1965, as amended, or the Higher Education Act. The regulations, standards and policies of these agencies cover the vast majority of the Company’s operations, including educational programs, facilities, instructional and administrative staff, administrative procedures, marketing, recruiting, financial operations and financial condition. As an institution of higher education that grants degrees, diplomas and certificates, the University System is required to be authorized by appropriate state education authorities. In addition, in certain states as a condition of continued authorization to grant degrees and in order to participate in various federal programs, including tuition assistance programs of the United States Armed Forces, a school must be accredited by an accrediting agency recognized by the Secretary of Education. Accreditation is a non-governmental process through which an institution submits to qualitative review by an organization of peer institutions, based on the standards of the accrediting agency and the stated aims and purposes of the institution. The Higher Education Act requires accrediting agencies recognized by the Secretary of Education to review and monitor many aspects of an institution’s operations and to take appropriate action when the institution fails to comply with the accrediting agency’s standards. The Company’s operations are also subject to regulation due to the University System’s participation in federal student financial aid programs under TitleIV of the Higher Education Act. To participate in TitleIV programs, a school must receive and maintain authorization by the appropriate state education agencies, be accredited by an accrediting agency recognized by the Secretary of Education, and be certified as an eligible institution by the Department of Education. The Company formed Rockwell Education, Inc. (“Rockwell”) in the Commonwealth of Virginia for the purpose of acquiring all of the assets of Pinnacle Software Solutions, Inc. in February 2005. The acquired assets included RockwellUniversity, a school that provided various software and programming training sessions to students and companies. As of August31, 2006, the Company discontinued the operations of Rockwell, and the activities of Rockwell are included in the accompanying financial statements as discontinued operations. 6 2. Basis of Presentation The accompanying unaudited interim consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”).All intercompany transactions have been eliminated in consolidation.They do not include all of the information and footnotes required by GAAP for complete financial statement presentations. In the opinion of management, these statements include all adjustments (consisting of normal recurring adjustments) considered necessary to present a fair statement of our consolidated results of operations, financial position and cash flows. Operating results for any interim period are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. This Quarterly Report on Form 10-Q should be read in conjunction with the Company’s consolidated financial statements and footnotes in its audited financial statements for the fiscal year ended December 31, 2006included in the Prospectus that forms a part of the Company’s Registration Statement on Form S-1, as amended, which Prospectus was filed pursuant to Rule 424(b)(4) on November9, 2007 (Registration No. 333-145185). Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Contingencies The Company accrues for costs associated with contingencies including, but not limited to, regulatory compliance and legal matters when such costs are probable and can be reasonably estimated. Liabilities established to provide for contingencies are adjusted as further information develops, circumstances change, or contingencies are resolved. The Company bases these accruals on management’s estimate of such costs, which may vary from the ultimate cost and expenses, associated with any such contingency. From time to time the Company may be involved in litigation in the normal course of its business.In the opinion of management, the Company is not aware of any pending or threatened litigation matters that will have a material adverse effect on the Company’s business, operations, financial condition or cash flows. Concentration Approximately 66% of the Company’s revenues for the nine months ended September 30, 2007 were derived from students who receive tuition assistance from tuition assistance programs sponsored by the United States Department of Defense. A reduction in this assistance could have a significant impact on the Company’s operations. In October of 2006, APUS was approved for participation in TitleIV programs, allowing the Company to participate in federal student aid programs. 3. Net Income Per Common Share Basic net income per common share is based on the weighted average number of shares of common stock outstanding during the period. Diluted net income per common sharealso increases the shares used in the per share calculation by the dilutive effects of options and warrants. The Company effected an 11-for-1 stock split of its common stock and its Class A common stock on September19, 2007, and increased its authorized capital.All share and per share amounts related to common stock, Class A common stock, options and the warrant included in the consolidated financial statements have been restated to reflect the stock split. The following table is a reconciliation of the shares and warrants used to calculate basic and diluted net income per common share.Stock options and warrants are not included in the computation of diluted earnings per share when their effect is anti-dilutive. Options to purchase 472,989 common shares were outstanding but not included in the computation of diluted net income per common share for the three and nine months ended September 30, 2006 because they were anti-dilutive.There were no anti-dilutive stock options excluded from the calculation for the three and nine months endedSeptember 30, 2007. 7 Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) Numerator: Net income $ 2,222 $ 845 $ 5,793 $ 1,778 Add: (loss) from discontinued operations, net - (538 ) - (633 ) Net income from continuing operations , net $ 2,222 $ 1,383 $ 5,793 $ 2,411 Denominator: Weighted average shares outstanding 12,107,018 11,765,600 11,990,375 11,723,458 Effect of dilutive stock options and warrants 533,781 409,784 539,894 435,892 Adjusted weighted average shares outstanding 12,640,799 12,175,384 12,530,269 12,159,350 Basic net income per common share $ 0.18 $ 0.07 $ 0.48 $ 0.15 Diluted net income per common share $ 0.18 $ 0.07 $ 0.46 $ 0.15 4. Income Taxes In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No.48 - Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No.109 (FIN 48).This interpretation applies to all tax positions accounted for in accordance with SFAS No. 109 by defining the criteria that an individual tax position must meet in order for the position to be recognized within the financial statements and provides guidance on measurement, de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition of tax positions.This interpretation is effective for fiscal years beginning after December 15, 2006, with earlier adoption permitted. We adopted FIN 48 effective January1, 2007. There were no material adjustments from the adoption of this standard in the nine months ended September 30, 2007.The Company is subject to U.S. federal income tax as well as income tax of multiple state jurisdictions.Currently, no examinations are open in any jurisdiction. For federal purposes, tax years 2004-2006 remain open to examination as a result of earlier net operating losses being utilized in recent years. The statue of limitation remains open on the earlier years for three years subsequent to the utilization of net operating losses. For state purposes, the statute of limitation remains open in a similar manner for states that have generated net operating losses. The Company does not anticipate any significant increases or decreases in unrecognized tax benefits within the next twelve months. In September of 2007, the statute of limitations expired on federal issues related to tax years 2002-2003. There was no material impact on the unrecognized tax benefits related to the expiration of the statue of limitations for tax years 2002-2003. 5. Stock Based Compensation On January 1, 2006, the Company adopted the provisions of FASB Statement No. 123R –
